DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14 and 15 are objected to because of the following informalities: Method claims 14 and 15 depend on a system claim 13. Claim 14 and 15 should be amended to either recite a system claim or change its dependency.  Appropriate correction is required.
Claims 16-19 are objected to because of the following informalities: claims 16-19 recite a method and should be amended to depend on the system claim 12. However, if the applicant believes claims 16-19 should be method claims, then the claims would be duplicate of claims 8-11 also dependent on claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is NOT directed to a process, machine, manufacture or composition of matter. The claimed “a neural network” are non-structural per se, and the specification does not exclude the “neural network” from 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Video Representation Learning by Dense Predictive Coding” by Han et al. (hereinafter ‘Han’) in view of “Multiscale Cascaded Scene-Specific Convolution Neural Networks for Background Subtraction” by Liao et al. (hereinafter ‘Liao’).
In regards to claim 1, Han teaches A method, comprising: accessing a plurality of unlabeled video frames; and performing self-supervised 
However, Han does not expressly teach a hierarchical neural network. 
Liao teaches a hierarchical neural network. (See Liao Figure 2 and Section 2.2, Liao teaches a hierarchical neural network.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Han to include the hierarchical neural network taught by Liao.   The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Han in this manner because/in order to improve performance and use less training samples while training a neural network.  
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Han with Liao to obtain the invention as specified in claim 1.

In regards to claim 2, Han and Liao teach all the limitations of claim 1. Han also teaches wherein the self-supervised hierarchical motion learning learns a hierarchy of motion representations. (Han Section 3.3)



In regards to claim 7, Han and Liao teach all the limitations of claim 1. Han also teaches The method of claim 6, wherein the preliminary motion features are determined by applying video frame reconstruction to the plurality of unlabeled video frames. (See Han Section 3).

In regards to claim 8, Han and Liao teach all the limitations of claim 1. Han also teaches further comprising: - 25 -initializing the self-supervised hierarchical motion learning with the preliminary motion features. (See Han Section 3).
In regards to claim 9, Han and Liao teach all the limitations of claim 1. Han also teaches further comprising: performing action recognition learning using the learned motion features.  (See Han Section 4).

In regards to claim 10, Han and Liao teach all the limitations of claim 1. Han also teaches wherein the action recognition learning is performed by integrating the learned motion features into a backbone network.  (See Han Section 4, ‘Action Classifier’)

In regards to claim 11, Han and Liao teach all the limitations of claim 1. Han also teaches wherein the learned motion features are integrated with appearance features. (See Han Section 4).

Claims 12 and 20 recite limitations that are similar to that of claim 1. Therefore, claims 12 and 20 are rejected similarly as claim 1.

Claims 13 and 16-19 recite limitations that are similar to that of claims 2 and 8-11, respectively. Therefore, claims 13 and 16-19 are rejected similarly as claims 2 and 8-11, respectively.

Allowable Subject Matter
Claims 3-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 3 and 14, the applied art does not teach or suggest “wherein the self-supervised hierarchical motion learning progressively learns, for each level of the hierarchy in a bottom-up manner, motion features at increasing level of detail.”
Claims 4-5 indicated allowable for being dependent on claim 3.
Claim 15 indicated allowable for being dependent on claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTPAL D SHAH/Primary Examiner, Art Unit 2665